Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 3, “a first hook attachable to a first edge of the deformed nail” should read --a first hook configured to be attachable to a first edge of the deformed nail--.
In claim 1, line 5, “a second hook attachable to a second edge of the deformed nail” should read --a second hook configured to be attachable to a second edge of the deformed nail--.
In claim 2, lines 2-4, “first hook having an end inserted from the first end of the flexible member, and also joined to the second hook having an end” should read --first hook having a first hook end inserted from the first end of the flexible member, and also joined to the second hook having a second hook end--.
In claim 3, lines 3-6, “the first hook has a hollow shape with an opening at the end, the second hook has a hollow shape with an opening at the end” should read --the first hook has a hollow shape with an opening at the first hook end, the second hook has a hollow shape with an opening at the second hook end--.
In claim 3, lines 7-8, “the wire member has a first end slidably inserted in the first hook and a second end slidably inserted in the second hook” should read --the superelastic wire member has a first wire end slidably inserted in the first hook and a second wire end slidably inserted in the second hook--.
In claim 4, lines 6-8, rephrase “the wire member has a first end positioned within an area of the first welded portion and a second end positioned within an area of the second welded portion” 
In claim 10, lines 6-10, “a first end of the wire member, and the second extended portion has a second groove formed in the second surface so as to accommodate a second end of the wire member” should read --a first wire end of the superelastic wire member, and the second extended portion has a second groove formed in the second surface so as to accommodate a second wire end of the superelastic wire member--.
In claims 2, 4-5, and 8-10, rephrase “flexible member” to read --tube flexible member-- because a tube flexible member was first introduced in claim 1, and is more specific.
In claims 3-5, 7-8, and 10, rephrase “wire member” to read --superelastic wire member-- because a superelastic wire member was first introduced in claim 1, and is more specific.
Claim 6 is objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flexible member” in claims 1-2. 4-5, and 8-10; “wire member” in claims 3-5, 7-8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” is a generic placeholder for the word “means”. For examination purposes, “flexible member” in claims 1-2, 4-5 and 8-10 is interpreted as “a coil, or a helical tube, or any element so long as the element is in the shape of a tube in which the wire member of the present invention can be inserted” (Specification, Page 31, Paragraph 77). For examination purposes, “wire member” is interpreted as “a cylindrical wire configured to apply a corrective force” (Specification, Page 10, Paragraph 25). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "tube-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The phrase “tube-like” may have many variations, so the phrase is indefinite for lacking the metes and bounds of the claim. For examination purposes, the phrase “tube-like” is interpreted as a material such as a pipe or hollow rod.
Regarding claim 4, lines 6-8, the phrase the “first end” and “second end” is unclear as to it is referring to the first end and second end of the tube like flexible member or that of the welded portion. For examination purposes, rephrase claim 4, lines 6-8, to read --the first welded portion having a welded outer surface at the first end of the tube flexible member, and the second welded portion having a welded outer surface at the second end of the tube flexible member-.
Regarding claim 7, the phrase "arc-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The phrase “arc-like” may have many variations, so the phrase is indefinite for lacking the metes and bounds of the claim. For examination purposes, the phrase “arc-like” is interpreted as a shape having a curved bend.
Claim 9 recites the limitation "the opening" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the opening” in lines 16-17 to read --an opening-- to properly introduce an opening at the first and second end of the flexible member. 
Claims 2-3, 5-6, 8, and 10 are rejected based on dependency to a rejected to claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 202012007619 U1).
Regarding claim 1, Choi discloses (Page 3/18; Figure 1) a deformed nail corrector for correcting a deformed nail 1 (Page 3/18 and Figure 1, nail straightener 1 attaches to correct nail), comprising: a first hook 31 (Page 3/18 and Figure 1, first elastic bar 3 with a first ring 31) configured to be attachable to a first edge of the deformed nail in a width direction (Page 3/18 and Figure 3, ring 31 attachable to first edge of nail in width direction); a second hook 31 (Page 3/18 and Figure 1, second elastic bar 3 with a second ring 31) configured to be attachable to a first edge of the deformed nail in a width direction (Page 3/18 and Figure 3, ring 31 attachable to second edge of nail in width direction); a tube-like flexible member 2 (Page 3/18 and Figure 1, case 2 is in the shape of a elliptical tube and is preferably made of a synthetic resin material so that a predetermined elasticity can be imparted to the case 2 is an equivalent structure as defined by the 112f analysis above) joined at a first end (Page 3/18 and Figure 1, first elastic bar 3 joined to first end of case 2) to the first hook 31 and at a second end (Page 3/18 and Figure 1, second elastic bar 3 joined to second end of case 2) to the second hook 31; the flexible member 2 is stretchable (Page 3/18 and Figure 1, case 2 is in the shape of an elliptical tube and is preferably made of a synthetic resin material so that a predetermined elasticity can be imparted to the case 2) so as to allow a distance between the first hook 31 and the second hook 31 to be changed (Page 3/18 and Figure 1, elasticity of case 2 provides a curved shaped to correspond to an upper surface of the curved nail, such that when the degree of curvature is greater the distance between the rings 31 is reduced). 
However, Choi fails to explicitly disclose a superelastic wire member inserted in the flexible member.
Osthold teaches (Paragraphs 23, 26-27, 74, 76, 78; Figure 1c) an analogous deformed nail corrector 1 (Paragraph 74 and Figure 1c, nail correction clasp 1 for attaching to edge of nail and correcting nail deformity) comprising: a superelastic wire member 2,3a,3b (Paragraph 23, 26, 73 and Figure 1c, two clasp parts 3a,3b and holding handle grip 2 consist of a one-piece bent metallic wire that is superelastic) inserted in the analogous flexible member 2a (Paragraph 27, 78, and Figure 1c, the holding handle 2 is encased at least in sections by a flexible, elastic, plastic casing 2a. The application of the sheathing can be applied by the plastic injection technique; the sheath is an equivalent structure as defined by the 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible member of Choi, so that a superelastic wire member is inserted in the flexible member, as taught by Osthold, in order to provide an improved deformed nail corrector wherein a superelastic wire member inserted into the flexible member that allows for the user to displace the clasping hook parts against one another to yield an optimal size and position of the nail corrector on the nail (Osthold, Paragraph 76).
Regarding claim 2, the combination of Choi in view of Osthold discloses the invention as described above and further discloses (in Page 3/18 and Figure 1 of Choi) wherein the flexible member 2 is joined to the first hook 31 having a first hook end inserted from the first end (Page 3/18 and Figure 1, end of first elastic bar 3 inserted into first end of case 2) of the flexible member 2, and also joined to the second hook 31 having a second hook end inserted from the second end (Page 3/18 and Figure 1, end of second elastic bar 3  inserted into second end of case 2) of the flexible member 2. 
Regarding claim 7, the combination of Choi in view of Osthold discloses the invention as described above and further discloses (in Paragraphs 14, 23, 26, 73 and Figure 1c of Osthold) wherein the wire member 2,3a,3b has an arc-like shape (Paragraphs 14, 23, 26, 73 and Figure 1c, two clasp parts 3a,3b and arc-shaped holding handle grip 2 consist of a one-piece bent metallic wire) and tends to return to the arc-like shape (Paragraph 23, 26, 73 and Figure 1c, two clasp parts 3a,3b and holding handle grip 2 consist of a one-piece bent metallic wire that forms an arc shape) when deformed (Paragraphs 14, 23, 26, 73 and Figure 1c, corrective resilient force produced at arc shaped handle 2 when deformed).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 202012007619 U1) and in further view of Kim (WO 2008039028 A1).
Regarding claim 3, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein, the first hook has a hollow shape with an opening at the first hook end, the second hook has a hollow shape with an opening at the second hook end, and the superelastic wire member has a first wire end slidably inserted in the first hook and a second wire end slidably inserted in the second hook.
Kim teaches (Paragraphs 32, 35-37; Figures 3-4) an analogous deformed nail corrector (Paragraph 32 and Figure 3, corrective device for ingrown toenail) wherein, the analogous first hook 15 (Paragraph 32 and Figure 3, first side-engaging part 15) has a hollow shape with an opening 15d (Paragraph 37 and Figure 4, The central member-connecting part 15a may include a central member-inserting part 15d therein) at the analogous first hook end 15a (Paragraph 37 and Figure 4, end of the central member-connecting part 15a), the analogous second hook 15 (Paragraph 32 and Figure 3, second side-engaging part 15) has a hollow shape with an opening 15d (Paragraph 37 and Figure 4, The central member-connecting part 15a may include a central member-inserting part 15d therein)at the analogous second hook end 15a (Paragraph 37 and Figure 4, end of the central member-connecting part 15a), and the analogous superelastic wire member (Paragraph 32, 35-36 and Figure 3, central member 13 with circular wire cross section made of shape-memory alloy that is an elastic material, which is an equivalent structure as defined by the 112f analysis) has a first wire end slidably inserted (Paragraph 37 and Figures 3-4, The toenail side-engaging parts 15 can be coupled to ends of the central member 13 by pushing ends of the central member 13 into the central member- inserting parts 15d) in the analogous first hook 15 and a second wire end slidably inserted (Paragraph 37 and Figures 3-4, The toenail side-engaging parts 15 can be coupled to ends of the central member 13 by pushing ends of the central member 13 into the central member- inserting parts 15d) in the analogous second hook 15.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second hook of Choi in view of Osthold, so that the first and second hook have a hollow opening at their respective end for slidably inserting the wire member, as taught by Kim, in order to provide an improved deformed nail corrector wherein the wire member is inserted into the hooks for coupling the hooks together that allows the hooks to produce a tensile force to correct the ingrown nail (Kim, Paragraph 37).
Regarding claim 6, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein the first hook and the second hook include barbed portions at tips.
(Paragraphs 32, 40; Figure 3, 5a) an analogous deformed nail corrector (Paragraph 32 and Figure 3, corrective device for ingrown toenail) wherein the analogous first hook 15 (Paragraph 32 and Figure 3, first side-engaging part 15) and the analogous second hook 15 (Paragraph 32 and Figure 3, second side-engaging part 15) include barbed portions at tips (Paragraph 40 and Figure 5a, a plurality of irregularities 15e may be provided on either or both of the toenail contact surface of the central member-connecting part 15a and the toenail contact surface of the toenail bottom- support part 15c The cross-sectional shape of the irregularities 15e may be triangular).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second hook of Choi in view of Osthold, so that the first and second hook have barbed portions at tips, as taught by Kim, in order to provide an improved deformed nail corrector with barbed irregularities such that the deformed nail corrector can be easily mounted on the nail while the deformed nail corrector cannot be easily separated from the nail, so that it can be stably used even upon long-term use (Kim, Paragraph 40).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 202012007619 U1) and in further view of Kondo (U.S. Patent No. 5746696).
Regarding claim 4, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein, the tube flexible member is a coil including a first welded portion, a second welded portion, and an intermediate portion between the first welded portion and the second welded portion, the first welded portion having a welded outer surface at the first end of the tube flexible member, and the second welded portion having a welded outer surface at the second end of the tube flexible member, the first welded portion and the second welded portion are more rigid than the intermediate portion, and the superelastic wire member has a first wire end 
Kondo teaches (Col. 3, lines 18-21, 32-35; Col. 4, lines 37-44; Col. 5, lines 5-6; Col. 6, lines 40-41, 48-49, 51-55) wherein, the analogous tube flexible member (Col. 6, line 48, flexible sheathing tube is the structure as defined by the 112f analysis above) is a coil (Col. 6, line 49, flexible sheathing tube has a helical coil) including a first welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding), a second welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding), and an intermediate portion (Col. 4, lines 37-44, spaced open pitch coils between the closed coil ends of the flexible coil structure) between the first welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) and the second welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding), the first welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) having a welded outer surface at the first end (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring outer surface at least at one end of the sheathing tube by laser spot welding) of the tube flexible member (Col. 6, line 48, flexible sheathing tube), and the second welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding) having a welded outer surface at the second end (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring outer surface at a second end of the sheathing tube by laser spot welding) of the tube flexible member (Col. 6, line 48, flexible sheathing tube), the first welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) and the second welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding) are more rigid (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring) than the intermediate portion (Col. 4, lines 37-44, spaced open pitch coils between the closed coil ends provides the flexible coil structure), and the analogous superelastic wire member (Col. 3, lines 18-21 and Col. 6, lines 40-41, flexible insertion rod surrounded by the flexible coil is an equivalent structure as defined by the 112f analysis) has a first wire end positioned within an area (Col. 3, lines 18-21, 32-35, and Col. 6, lines 40-41, first end of flexible insertion rod located at a first welded rigid end ring) of the first welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) and a second wire end positioned within an area (Col. 3, lines 18-21, 32-35, and Col. 6, lines 40-41, second end of flexible insertion rod located at a second welded rigid end ring) of the second welded portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding).

Regarding claim 5, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein, the flexible member is a helical tube including a first rigid portion at the first end, a second rigid portion at the second end, and an intermediate portion with a helical cut, the first rigid portion and the second rigid portion are more rigid than the intermediate portion, and the wire member has a first end positioned within an area of the first rigid portion and a second end positioned within an area of the second rigid portion.
Kondo teaches (Col. 3, lines 18-21, 32-35; Col. 4, lines 37-44; Col. 5, lines 5-6; Col. 6, lines 40-41, 48-49, 51-55) wherein, the analogous flexible member (Col. 6, line 48, flexible sheathing tube is the structure as defined by the 112f analysis above) is a helical tube (Col. 6, line 49, flexible sheathing tube has a helical coiled tube) including a first rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) at the analogous first end (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, rigid end ring at first end of sheathing tube), a second rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding) at the analogous second end (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, rigid end ring at second end of sheathing tube), and an intermediate portion (Col. 4, lines 37-44, spaced open pitch coils between the closed coil ends of the flexible coil structure) with a helical cut (Col. 4, lines 37-44, spaced open pitch coils forms a helical cut), the first rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) and the second rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding) are more rigid (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring) than the intermediate portion (Col. 4, lines 37-44, spaced open pitch coils between the closed coil ends of the flexible coil structure), and the analogous wire member (Col. 3, lines 18-21 and Col. 6, lines 40-41, flexible insertion rod surrounded by the flexible coil is an equivalent structure as defined by the 112f analysis) has a first end positioned within an area (Col. 3, lines 18-21, 32-35, and Col. 6, lines 40-41, first end of flexible insertion rod located at a first welded rigid end ring) of the first rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding) and a second end positioned within an area (Col. 3, lines 18-21, 32-35, and Col. 6, lines 40-41, second end of flexible insertion rod located at a second welded rigid end ring) of the second rigid portion (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at a second end of the sheathing tube by laser spot welding).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible tube member of Choi in view of Osthold, so that the tube member is a helical coiled tube with rigid welded end portions, as taught by . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 202012007619 U1) and in further view of Nakamura (JP 2014113322 A).
Regarding claim 8, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein the flexible member has an outer surface joined to the first hook at the first end and to the second hook at the second end, so as to allow the wire member to be put in and out of the flexible member from either the first or second end, or both.
Nakamura teaches (Paragraph 100; Figures 71-73) an analogous deformed nail corrector 1 (Paragraph 100 and Figure 73, nail correction tool 1) wherein the analogous flexible member 60 (Paragraph 100 and Figure 73, cylindrical shaped fastening member 60 for insertion of a pair of elastic members 10 therein, which is an equivalent structure as defined by the 112f analysis above) has an outer surface joined (Figure 73, outer surface of fastening member 60 has a first end located above an end of first linear member 30 and has a second end above an end of the second linear member 30) to the analogous first hook 20,30 (Paragraph 100 and Figures 71-73, first terminal member 20 and first linear member 30) at the analogous first end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a first end above an end of first linear member 30) and to the analogous second hook 20,30 (Paragraph 100 and Figures 71-73, second terminal member 20 and second linear member 30) at the analogous second end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a second end above an end of second linear member 30), so as to allow the analogous wire member 10 (Paragraph 100 and Figure 73, elastic member 10 is a linear rod shape made of shape memory alloy or resin is an equivalent structure as defined by the 112f analysis) to be put in and out of (Paragraph 100, pair of elastic members 10 are inserted from the other end side of the elastic member 10 into the fastening member 60) the analogous flexible member 60 from either the analogous first or second end (Paragraph 100 and Figure 73, elastic members 10 inserted through first and second end of the fastening member 60), or both.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the flexible member with the first hook and second hook of Choi in view of Osthold, so that an outer surface of the flexible member is joined to a first end of the first hook and second hook, as taught by Nakamura, in order to provide an improved deformed nail corrector with an improved flexible member that is connected to an outer surface of the hook portions with an elastic wire member able to be inserted therein from both ends, which promotes a correction force produced by the hooks as they are displaced from one another for correction of an ingrown nail (Nakamura, Paragraph 100). 
Regarding claim 9, the combination of Choi in view of Osthold discloses the invention as described above but fails to explicitly disclose wherein, the first hook has a first main hook portion and a first extended portion formed on a top surface of the first main hook portion, the first extended portion has a first surface extending upward from the top surface, the second hook has a second main hook portion and a second extended portion formed on a top surface of the second main hook portion, the second extended portion has a second surface extending upward from the top surface, and the flexible member has a bottom portion joined at the first end to the top surface of the first main hook portion and at the second end to the top surface of the second main hook portion, such that the opening at the first end is opposed to the first surface and the opening at the second end is opposed to the second surface.
(Paragraph 100; Figures 71-73) an analogous deformed nail corrector 1 (Paragraph 100 and Figure 73, nail correction tool 1) wherein, the analogous first hook 20,30 (Paragraph 100 and Figures 71-73, first terminal member 20 and first linear member 30) has a first main hook portion 21,30 (Paragraph 100 and Figure 73, first hook portion 21 and first linear member 30) and a first extended portion 22 (Paragraph 101 and Figure 73, first insertion portion 22) formed on a top surface (Figure 73, insertion portion 22 on top surface of the first hook portion 21 and first linear member 30) of the first main hook portion 21,30, the first extended portion 22 has a first surface extending upward (Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) from the top surface (Figure 73, insertion portion 22 on top surface of the first hook portion 21 and first linear member 30), the analogous second hook 20,30 (Paragraph 100 and Figures 71-73, second terminal member 20 and second linear member 30) has a second main hook portion 21,30 (Paragraph 100 and Figure 73, second hook portion 21 and second linear member 30) and a second extended portion 22 (Paragraph 101 and Figure 73, second insertion portion 22) formed on a top surface (Figure 73, insertion portion 22 on top surface of the second hook portion 21 and second linear member 30) of the second main hook portion 21,30, the second extended portion 22 has a second surface extending upward (Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30) from the top surface (Figure 73, insertion portion 22 on top surface of the second hook portion 21 and second linear member 30), and the analogous flexible member 60 (Paragraph 100 and Figure 73, cylindrical shaped fastening member 60 for insertion of a pair of elastic members 10 therein, which is an equivalent structure as defined by the 112f analysis above) has a bottom portion (Figure 73, bottom outer surface of fastening member 60 has a first end located above an end of first linear member 30 and has a second end above an end of the second linear member 30) joined at the analogous first end (Paragraph 100 and Figure 73, bottom outer surface of fastening member 60 has a first end above an end of first linear member 30) to the top surface (Paragraph 100 and Figure 73, bottom surface of fastening member 60 is above a top surface of first linear member 30) of the first main hook portion 21,30 and at the analogous second end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a second end above an end of second linear member 30) to the top surface (Paragraph 100 and Figure 73, bottom surface of fastening member 60 is above a top surface of first linear member 30) of the second main hook portion 21,30, such that an opening (Figure 73, first opening at first end of fastening member 60 for insertion of first elastic member 10) at the analogous first end (Paragraph 100 and Figure 73, bottom outer surface of fastening member 60 has a first end above an end of first linear member 30) is opposed to (Figure 73, first end opening of fastening member 60 opposes upward surface of first insertion portion 22) the first surface (Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) and an opening (Figure 73, second opening at second end of fastening member 60 for insertion of second elastic member 10) at the analogous second end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a second end above an end of second linear member 30) is opposed to (Figure 73, second end opening of fastening member 60 opposes upward surface of second insertion portion 22) the second surface (Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first hook, second hook, and flexible member of Choi in view of Osthold, so that the first and second hooks have first and second surfaces that oppose the ends of flexible members attached to a top surface of a first and second main hook portion, as taught by Nakamura, in order to provide an improved deformed nail corrector with improved hook portions that have upward extending surfaces facing the opened ends of the flexible member, which promotes a correction force produced by the hooks as they are displaced from one another for correction of an ingrown nail (Nakamura, Paragraph 100).
Regarding claim 10, the combination of Choi in view of Osthold in view of Nakamura discloses the invention as described above and further discloses:
The combination of Choi in view of Osthold discloses the invention as described above and further discloses (in Paragraphs 23, 26-27, 74, 76, 78; Figure 1c of Osthold) wherein, the superelastic wire member 2,3a,3b is longer than a natural length (Figure 1c, two clasp parts 3a,3b extend beyond length of plastic casing 2a) of the flexible member 2a.
However, the combination of Choi in view of Osthold fails to explicitly disclose the first extended portion has a first groove formed in the first surface so as to accommodate a first wire end of the superelastic wire member, and the second extended portion has a second groove formed in the second surface so as to accommodate a second wire end of the superelastic wire member.
Nakamura teaches (Paragraph 100; Figure 73) an analogous deformed nail corrector 1 (Paragraph 100 and Figure 73, nail correction tool 1) wherein, the analogous wire member 10 (Paragraph 100 and Figure 73, elastic member 10 is a linear rod shape made of shape memory alloy or resin is an equivalent structure as defined by the 112f analysis) is longer than a natural length (Paragraph 100 and Figure 73, elastic members 10 extend beyond length of fastening member 60) of the analogous flexible member 60 (Paragraph 100 and Figure 73, cylindrical shaped fastening member 60 for insertion of a pair of elastic members 10 therein, which is an equivalent structure as defined by the 112f analysis above), the first extended portion 22 (Paragraph 101 and Figure 73, first insertion portion 22) has a first groove (Paragraph 101 and Figure 73, first insertion portion has a groove for insertion of elastic member 10) formed in the first surface (Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) so as to accommodate a first wire end (Figure 73, groove within first insertion portion 22 accommodates first end of elastic member 10) of the analogous superelastic wire member 10, and the second extended portion 22 (Paragraph 101 and Figure 73, second insertion portion 22)  has a second groove (Paragraph 101 and Figure 73, second insertion portion has a groove for insertion of elastic member 10) formed in the second surface (Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30) so as to accommodate a second wire end (Figure 73, groove within second insertion portion 22 accommodates second end of elastic member 10) of the analogous superelastic wire member 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first hook, second hook, flexible member, and wire member of Choi in view of Osthold, so that the first and second hooks have first and second surfaces with grooves therein for accommodating an end of the wire member which has a length that is longer than that of the flexible member, as taught by Nakamura, in order to provide an improved deformed nail corrector with improved hook portions that have upward extending surfaces facing the opened ends of the flexible member for allowing an elastic wire member to be inserted therein, which promotes a correction force produced by the hooks as they are displaced from one another for correction of an ingrown nail (Nakamura, Paragraph 100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL MILO/
Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786